 1   TORRES | TORRES STALLINGS AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   BANDAR SALEH ALNAGGAR
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        Case No. 18-CR-00135 DAD-BAM
11                       Plaintiff,
12           v.                                        STIPULATION AND ORDER TO
                                                       CONTINUE THE STATUS CONFERENCE
13    BANDAR SALEH ALNAGGAR,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE BARBARA
17   MCAULIFFE AND GRANT RABENN, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, BANDAR ALNAGGAR, by and through his attorney of

19   record, DAVID A. TORRES hereby requesting that the status conference hearing currently set for

20   November 12, 2019, to be continued to January 27, 2020.

21          AUSA Grant Rabenn has emailed plea agreements to all counsel. All counsel may require

22   additional timed to review said plea agreements with our respective clients as well as

23   communicate any counter offers with AUSA Rabenn. I have spoken to AUSA Grant Rabenn and

24   co-counsel, and they have no objection to continuing the status conference hearing.

25          The parties also agree the delays resulting from the continuance shall be excluded in the

26   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).

27

28
                                                       1
 1          IT IS SO STIPULATED.
                                                              Respectfully Submitted,
 2   DATED: November 6, 2019                                  /s/ David A Torres      ___
                                                              DAVID A. TORRES
 3                                                            Attorney for Defendant
                                                              BANDAR SALEH ALNAGGAR
 4

 5
     DATED: November 6, 2019                                  /s/ Mai S. Shawwa         ___
 6                                                            MAI S. SHAWWA
                                                              Attorney for Defendant
 7                                                            MUBAREK ALNAJAR
 8
     DATED: November 6, 2019                                  /s/ Hadi Ty Kharazi    ___
 9
                                                              HADI TY KHARAZI
10                                                            Attorney for Defendant
                                                              YOUSEF NAZEM ALNAJAR
11

12   DATED: November 6, 2019                                  /s/ Monica L. Bermudez ___
                                                              MONICA L. BERMUDEZ
13
                                                              Attorney for Defendant
14                                                            NAZEM AHMED ALNAJAR

15
     DATED: November 6, 2019                                  /s/Grant Rabenn ________
16                                                            GRANT RABENN
                                                              Assistant U.S. Attorney
17

18
                                              ORDER
19

20          IT IS SO ORDERED that the 2nd Status Conference is continued from November 12, 2019

21   to January 27, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is

22   excluded pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
     IT IS SO ORDERED.
23

24      Dated:    November 6, 2019                        /s/ Barbara    A. McAuliffe         _
                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                    2
